Citation Nr: 1600087	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  06-39 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a chronic skin condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1964 to April 1970; while a member of the Army Reserves, he served on active duty from June to October 1983, and had various periods of inactive and active duty for training (INACDUTRA and ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Louisville, Kentucky, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which in pertinent part denied service connection for left ear hearing loss and a rash/boils.  

These issues have been before the Board on a number of occasions.  In November 2010, the Board recharacterized the appeal with regard to the skin to encompass not only a general rash and boils, but all diagnosed skin conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Both matters were then remanded for further development.  When they returned to the Board in December 2012, service connection for a skin disorder was denied, and the left ear hearing loss claim was again remanded.

The Veteran appealed the denial with regard to his skin to the Court of Appeals for Veterans Claims (CAVC or the Court), which in June 2013, on the basis of a Joint Motion for Partial Remand (JMPR), vacated the Board's decision and remanded the matter for further consideration.  In turn, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for development; the appeal with regard to left ear hearing loss was also again remanded at that time.

Both claims are now returned to the Board for adjudication.  All other issues which were at earlier stages active parts of the appeal are the subject of final, unappealed decisions, and are no longer before the Board.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board remanded both claims for provision of adequate VA examinations, to secure compliance with VA's duty to assist the Veteran in substantiating his claims, and to satisfy prior Board remand directives.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268, 271 (1998).

Unfortunately, the March 2015 audio and skin examinations which were obtained as a result are not adequate for adjudication; further remand is required as a result.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  One examiner failed to comply with the remand directives, while the other appears to have applied a higher standard of proof than is required in offering requested nexus opinions and analysis of the evidence of record.  A Veteran need only show that a causal relationship between service and current disability is "at least as likely as not," while examiners appear to have sought "conclusive" evidence on the question.

With regard to a skin disorder, the Court determined in June 2013 that the Board erred when relying upon a January 2011 conclusory statement that the diagnosed skin conditions were "completely unrelated to Agent Orange exposure."  This was not a rationale, and the opinion therefore lacked probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The issue was therefore remanded for a new opinion and, if necessary, a new examination.

While the March 2015 examiner admirably summarized the claims file and the Veteran's history of skin symptomatology before opining that the problems experienced in service were acute, and therefore not subject to service connection, he also noted several post-service conditions, to include dermatitis, papular/nodular lesions on the scrotum, and nodules on the left forearm and lower leg.  He stated that the etiology of such was unclear, but "nexus cannot be made to service periods, and [there is] insufficient evidence of any causality related to AO [Agent Orange] exposure in [the] late 1960's."  These final statements, the crux of the examination findings, are as conclusory and lacking in rationale as the January 2011 statement already rejected by the Court.  To comply with the remand directives, the examiner must clearly state why a link to service and herbicides cannot be established, not merely that there is no link.  Examples of adequate rationale might include references to studies, medical literature, or identification of alternative etiology.

Regarding the left ear, the examiner determined based upon a review of the claims file that service connection was not warranted because records did not show the onset of left ear hearing loss, or even a significant change in such, over the course of service.  The Board does not disagree, and would even note that there appears to be some improvement in hearing acuity over the periods of service.

However, the examiner also discussed a 2009 study submitted by the Veteran and his then-representative in 2012 regarding the possibility of delayed onset hearing loss.  The examiner felt this study, involving mice, did not provide "conclusive evidence" of delayed onset hearing problems in humans, though it "did have implications" in such cases.  This statement indicates that the examiner rejected the study because it was not conclusive, and failed to weigh the possibility of delayed onset loss in this case.  In other words, the Board cannot determine from the language if the "implications" referenced make a delayed onset nexus at least as likely as not, as opposed to not definitively shown.  This ambiguity must be resolved before the Board can properly weigh the evidence.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Skin examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and supplied for review.  The examiner must then:

a)  Identify the as-yet undiagnosed papular/nodular lesions on the scrotum, and nodules on the left forearm and lower leg.  Any necessary testing must be accomplished in doing so; a diagnosis is needed to properly formulate a nexus opinion.

b)  Opine as to whether it is at least as likely as not that any currently diagnosed skin condition, including dermatitis, the scrotal lesions, left side nodules, or other chronic or recurrent condition, is at least as likely as not caused or aggravated by service, to include exposure to herbicides in Vietnam.

2.  Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and supplied for review.  

The examiner must then opine as to whether currently diagnosed left ear hearing loss is at least as likely as not caused or aggravated by established in-service noise exposure.  The examiner must discuss the applicability of the Kujwa/Liberman study of mice, as well as the fact that right ear hearing loss and tinnitus have been service connected based on in-service noise exposure.

The examiner is informed that as no left ear hearing loss was noted at entry onto any period of active duty, the Veteran is presumed sound.

3.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




